DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim, specification, and drawing amendments filed on 11/16/2021. As directed by the amendment: claims 1-17, and 19-20 have been amended; claims 21-26 have been cancelled; and claim 27 has been added. Thus, claims 1-20 and 27 are presently pending in this application.
Applicant’s amendments to the claims appear to have overcome Examiners rejections under 35 USC § 112 and are thus withdrawn.
Response to Arguments
Applicant's arguments filed 11/16/2021 on pages 10 and 11 against Visco et al. (US 2009/0005824 A1) are directed to the amended claim language. Examiner has amended claim rejections below in response to Applicant’s amendments.
Applicant’s argument on page 12 “Applicant respectfully submits that there was no suggestion or motivation to modify or combine Visco and Kontturi at the time of the effective filing date of the present inventions” is not found persuasive. Kontturi provides the motivation to replace the power supply of Visco with the RED battery taught by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”). Exchanging one power source for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-15, 18-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2009/0005824 A1) in view of Kontturi et al. (US 5,637,084).
In regards to claim 1:
Visco teaches, an iontophoresis device (Fig. 4a) comprising: material container connected to one surface of the intermediate layer (Fig. 4a element 111 and 361 (connectors) and material containers elements 200a and 410a. Elements 200a and 410a considered connected to the intermediate layer through elements 111 and 361, respectively, which electrically connect the material container to the intermediate layer. Examiner further notes elements 111 and 361 physically couple/tether the material containers to the power supply anode and cathode. Kontturi anode and cathode 
Visco does not appear to explicitly teach the battery claimed. Kontturi teaches, a reversed electrodialysis (RED) battery comprising a first surface and a second surface facing each other (see annotated Fig. 9 below); an intermediate layer comprising a first intermediate layer connected to the first surface of the RED battery and a second intermediate layer connected to the second surface of the RED battery (see annotated Fig. 9 below); and wherein the RED battery comprises a plurality of chambers containinq an electrolyte (see annotated Fig. 9 below), wherein the plurality of chambers comprise a plurality of first chambers comprising the electrolyte at a hiqh concentration (Fig. 9 chambers with NaCl at 1.5 M) and a plurality of second chambers comprising the electrolyte at a low concentration that are disposed alternatinq to each other (Fig. 9 chambers with NaCl at 0.15 M alternated with chambers containing NaCl at 1.5 M), wherein the plurality of chambers qenerate a current by an ion concentration difference between the electrolyte at a hiqh concentration and the electrolyte at a low concentration (Col 6:55-53 “The test revealed that the potential difference achieved from this system was twice as great as the potential difference achieved when only two 

    PNG
    media_image1.png
    380
    760
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)
In regards to claim 2:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein the RED battery further comprises a cation exchange membrane (Fig. 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)
In regards to claim 3:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein a total number of the plurality of chamber is 2 to 70 (See annotated Fig. 9 above, plurality of chambers).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and 
In regards to claim 4:
The iontophoresis device of claim 3, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein the intermediate layer is connected to the cation exchange membrane or the anion exchange membrane existing on an outer surface of the RED battery (See annotated Fig. 9 below. First intermediate layer is electrically connected to the anion exchange membrane through 0.15 M NaCl solution labeled 1. Second intermediate layer is electrically connected to the cation exchange membrane through 0.15 M NaCl solution labeled 2. Intermediate layer, both first and second, considered to exist on an outer surface of the RED battery due to the positioning on the ends thereof.)

    PNG
    media_image2.png
    352
    760
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught 
In regards to claim 6:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco teaches, wherein the electrolyte comprises an electrolyte paste (Para. 14 “when the electrolyte solution is or comprises a gel,”, paste definition Merriam-Webster “a soft plastic mixture or composition: such as a: a preparation usually of flour or starch and water used as an adhesive or a vehicle for mordant or color b: clay or a clay mixture used in making pottery or porcelain” this definition used as it appears to be the most accurate in light of Applicant’s specification.  The electrolyte solution as a gel by definition is a mixture that exhibits the properties of a paste and includes the property of attempting to return to is former shape Due to Applicants use of the term “comprising” in Claim 1 Examiner considers an electrolyte gel to read upon an electrolyte paste.)
In regards to claim 7:
The iontophoresis device of claim 6, taught by Visco in view of Kontturi as described above in parent claim rejection. 
Visco teaches, wherein the electrolyte paste comprises an aqueous polymer binder (Para. 14 “when the electrolyte solution is or comprises a gel, the barrier layer is impermeable to both the solid (e.g., polymer matrix) and liquid phases (e.g., aqueous or organic liquid)” emphasis added)
In regards to claim 8:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco in view of Kontturi teaches, wherein the material is contained in a first material container connected to the first intermediate layer (Visco Fig. 4a element 208 (left) would be connected to first intermediate layer taught by Kontturi through electrical connection via elements 200a and 111) and a second material container connected to the second intermediate layer (Visco Fig. 4a element 208 (right) would be connected to first intermediate layer taught by Kontturi through electrical connection via elements 410a and 361), and wherein the material is contained in the first material container or the second material container, or in both of the first material container and the second material container (Para. 39 “The device comprises a drug electrode assembly 200(a,c,d) similar to that depicted in FIGS. 2A, 2C and 2D and similar elements are similarly numbered, and a second electrode assembly 410a. The second electrode assembly is a second drug electrode. In various embodiments, the second drug electrode assembly is similar to the drug electrode assembly 200(a,c,d) depicted in FIGS. 2A, 2C and 2D. Also shown is an exterior electrical connector 111 electrically coupled to the electrode of the assembly and an optional housing 119 for the assembly”.  Para. 97 “the drug reservoir 208.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught 
In regards to claim 9:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco teaches, wherein the material is comprised in hydrogel, cellulose, agaros, gelatin, or collagen (Para. 126 “Notably, the presence of a continuous liquid phase, renders gels, polyelectrolytes, ionomers, charge selective membranes and the like, permeable to liquids generally, and inherently permeable to those liquids which make-up the continuous liquid phase. For instance the liquid electrolyte phase of a gel electrolyte, e.g., a hydrogel electrolyte is inherently permeable to water molecules”)
In regards to claim 10:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco teaches, wherein the material has a charge or a polarity (Para. 31 “(Na.sup.+). The assembly comprising, from an interior to an exterior: a "reactive" sodium electrode 202a”).
In regards to claim 11
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection. 
Visco in view of Kontturi teaches, wherein the RED battery unit is an only current source for delivering the material (Visco teaches one power supply, Para. 80 “Moreover, by proper selection of the electrodes in each assembly, a significant galvanic potential can be generated that is sufficient to fully or partially provide the electromotive force to drive the device current”. Konturri Fig. 9 teaches that power supply being a RED battery as described in parent claim rejection above.)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)
In regards to claim 12:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein the electrolyte is comprised in an electrolyte solution, an ion concentration of the electrolyte solution comprised in the plurality of the first chambers is in a range of about 0.1 mol/L to about 20 mol/L (Fig. 9 chambers containing NaCl at 1.5 M), and an ion concentration of the electrolyte solution comprised in the plurality of 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)
In regards to claim 13:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection. 
Visco teaches, wherein the iontophoresis device that is a patch for delivering the material through skin (Para. 242 “Electro-transport devices in accordance with the present invention may be implemented as topically applied devices (e.g., patches),”).
In regards to claim 14:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein the electrolyte is onc selected from the group consisting of NaCl, MgC2, AgC, CuC2, CaC2, and a combination thereof (Fig. 9, NaCl).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught 
In regards to claim 15:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the power supply as claimed. Konturri teaches, wherein the plurality of the first chambers and the plurality of the second chambers comprise a solid material or a hydrogel comprising the electrolyte (Col 5:20-25 “The salt solutions may be immobilized in a hydrogel,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)

In regards to claim 18:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco teaches, wherein the material is a whitening agent, an anti-wrinkle agent, a drug, or a combination thereof (Para. 31 " and a Na.sup.+ ion conducting drug reservoir 
In regards to claim 19:
The iontophoresis device of claim 18, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco teaches, wherein the whitening agent is a Broussonetia kazinoki extract, niacinamide, adenosine, arbutin, ethyl ascorbyl ether, oil soluble licorice extract, ascorbyl glucoside, ascorbyl tetraisopalmitate, magnesium ascorbyl phosphate, alpha-bisabolol, or a combination thereof; the anti-wrinkle agent is retinol, retinyl palmitate, adenosine, polyethoxylated retinamide, acetyl hexapeptide-3 or 8, acetyl octapeptide-3, acetyl tetrapeptide-5, palmitoyl pentapeptide, copper peptide, palmitoyl oligopeptide, palmitoyl dipeptide-10, palmitoyl tripeptide-1, palmitoyl tetrapeptide-7, palmitoyl pentapeptide-3, palmitoyl hexapeptide-12, pentapeptide-18 (leuphasyl), or a combination thereof; and the drug is lidocaine, ketoprofen, nicotine, caffeine, amorolfine, fentanyl, ascorbic acid, hyaluronate, argireline, or a combination thereof (Para. 161-162 “Non-limiting examples of such agents include lidocaine,”).
In regards to claim 20:
The iontophoresis device of claim 2, taught by Visco as described in parent claim rejection.
Visco does not appear to disclose the water permeative membranes as claimed. Kontturi teaches, wherein a water-permeative membrane is disposed on at least one surface of the chamber, or a water supplier that supplies water to the chamber is 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the power source taught by Visco to be the RED battery taught by Kontturi. This would have been motivated by Kontturi (Col 5:55-57 “However, the unit presented in FIG. 1 may be connected in series to provide a higher potential and greater current.”)
In regards to claim 27:
The iontophoresis device of claim 8, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco in view of Kontturi discloses the claimed invention except for wherein the first intermediate layer comprises a first surface disposed in parallel with the first surface of the RED battery and a second surface disposed in parallel with a surface of the first material-container, and wherein the second intermediate layer comprises a first surface disposed in parallel with the second surface of the RED battery and a second surface disposed in parallel with a surface of the second material-container. It would have been an obvious matter of design choice to change the shape of the intermediate surface from a linear shape to and L shape, since such a modification would have involved a mere change in shape of the intermediate membrane. Changing the shape of the intermediate membrane does not or would not alter the function as a conductive . 
Claim(s) 5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2009/0005824 A1), in view of Kontturi et al. (US 5,637,084), further in view of Sun et al. (US 2004/0267231 A1).
In regards to claim 5:
The iontophoresis device of claim 1, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco in view of Kontturi does not appear to explicitly teach the fabric as claimed. Sun teaches wherein the intermediate layer is formed of conductive fabric or conductive woven (Para. 35 “The carrier of the present invention is a liquid (e.g., a solution, a suspension, or an emulsion which may be immobilized within an absorbent material such as gauze or non-woven pad), a semi-solid (e.g., a gel, a cream, a lotion, microemulsion, or hydrogel), or a solid (e.g., a lyophilized composition which may be reconstituted by adding a liquid prior to use) that during use is capable of conducting electricity from a conducting electrode (e.g., the carrier contains one or more electrolytes and water)” emphasis added).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the intermediate layer taught by Kontturi to be a conductive fabric as taught by Sun. This would have been motivated by increasing the flexibility of the intermediate layer taught by Kontturi. Increasing the flexibility of the electrical 
In regards to claim 16:
The iontophoresis device of claim 2, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the fabric as claimed. Sun teaches, wherein the chamber is formed of a fabric capable of absorbing an aqueous solution (Para. 35 “The carrier of the present invention is a liquid (e.g., a solution, a suspension, or an emulsion which may be immobilized within an absorbent material such as gauze or non-woven pad), a semi-solid (e.g., a gel, a cream, a lotion, microemulsion, or hydrogel), or a solid (e.g., a lyophilized composition which may be reconstituted by adding a liquid prior to use) that during use is capable of conducting electricity from a conducting electrode (e.g., the carrier contains one or more electrolytes and water)” emphasis added).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the electrolyte solution taught by Visco in view of Kontturi to include a fabric as taught by Sun. This would have been motivated as a mere substitution of known alternatives as taught by Sun (Para. 35 “carrier of the present invention is a liquid (e.g., a solution, a suspension, or an emulsion which may be immobilized within an absorbent material such as gauze or non-woven pad), a semi-
In regards to claim 17:
The iontophoresis device of claim 16, taught by Visco in view of Kontturi as described above in parent claim rejection.
Visco does not appear to explicitly teach the fabric as claimed. Sun teaches, wherein the fabric is fabric impregnated with the electrolyte (Para. 35 “The carrier of the present invention is a liquid (e.g., a solution, a suspension, or an emulsion which may be immobilized within an absorbent material such as gauze or non-woven pad), a semi-solid (e.g., a gel, a cream, a lotion, microemulsion, or hydrogel), or a solid (e.g., a lyophilized composition which may be reconstituted by adding a liquid prior to use) that during use is capable of conducting electricity from a conducting electrode (e.g., the carrier contains one or more electrolytes and water)” emphasis added).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the electrolyte solution taught by Visco in view of Kontturi to include a fabric as taught by Sun. This would have been motivated as a mere substitution of known alternatives as taught by Sun (Para. 35 “carrier of the present invention is a liquid (e.g., a solution, a suspension, or an emulsion which may be immobilized within an absorbent material such as gauze or non-woven pad), a semi-solid (e.g., a gel, a cream, a lotion, microemulsion, or hydrogel),”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                       

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783